Citation Nr: 0616336	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for impotence, claimed 
as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1955 and from January 1960 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's claims of service 
connection for residuals of prostate cancer due to herbicide 
exposure and impotence secondary to prostate cancer.  

In September 2000 and June 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in the Republic of Vietnam or 
in an area outside of Vietnam where exposure to Agent Orange 
may be presumed.

3.  The veteran's cancer of the prostate was first diagnosed 
many years after service, and no medical evidence relates 
this condition to his period of active duty service, 
including claimed exposure to Agent Orange.  

4.  Impotence did not have its onset during active service or 
result from disease or injury in service, nor was it caused 
by or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1. The veteran did not incur prostate cancer as a result of 
his military service, nor can this condition be presumed as 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1154 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

2.  The veteran does not have impotence as a result of a 
service-connected disorder.   38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 and Supp. 2005); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in March 2001 and June 2003, subsequent to 
the initial decision on the claim in May 1998 that predated 
promulgation of the VCAA.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the duty to assist letters stated that the 
evidence must show that the veteran had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In the April 1999 Statement of the Case (SOC) and the June 
2001 Supplemental Statement of the Case (SSOC), the RO gave 
notice to the veteran of the regulations governing 
presumptive service connection for disabilities associated 
with herbicide exposure which require documentation that he 
was on the ground in the Republic of Vietnam during the war.  
Additionally, the SOC notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims 
for service connection.  

In addition, the RO has notified the veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  

The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the March 
2003 letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  He was also asked 
to submit any evidence in his possession that would verify 
that he was on the ground in Vietnam.  In addition, the VCAA 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision and SOC of the reasons for the denial 
of his claims and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for prostate 
cancer, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability at issue.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for prostate cancer or 
residuals thereof; thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records, as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  

The Board notes that the veteran's claims have been remanded 
in Board decisions dated in September 2000 and June 2003.  In 
addition, the Board undertook development of the veteran's 
claim in September 2002.  Pursuant to the Board's actions, 
the RO has attempted to verify the veteran's service in the 
Republic of Vietnam through letters requesting this 
information sent to the National Personnel Records Center 
(NPRC) and Defense Finance and Accounting Service.  The 
veteran was informed of the RO's development of his claim and 
was asked to submit any evidence he had in support of his 
contention that served temporary duty assignments in the 
Republic of Vietnam from April to September 1972.  

Moreover, the veteran has not contended that his prostate 
cancer and impotence were manifested in service, as he has 
instead argued that his prostate cancer is related to 
herbicide exposure and that his impotence is a residual of 
prostate cancer.  In this regard, the veteran underwent VA 
examinations in April 1998 and May 2003.  

As such, the Board finds that there is no indication that 
there is additional available evidence to substantiate the 
veteran's claim which has not been obtained and associated 
with the claims folder.  Nor have the veteran and his 
representative made the Board aware of any other additional 
evidence that needs to be obtained prior to appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, the law states that, for a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, certain diseases - including 
prostate cancer, shall be considered to be incurred in or 
aggravated by such service notwithstanding the fact that 
there is no record of evidence of such disease during the 
period of such service.  38 U.S.C.A. § 1116 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The 
laws and regulations further provide that prostate cancer 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a)(6).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f) 
(2005).  

In this particular case, however, the Board finds that 
presumptive service connection for cancer of the prostate as 
due to exposure to Agent Orange is not warranted.  Although, 
as mentioned, prostate cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the evidence of record does 
not establish that the veteran had "service in the Republic 
of Vietnam," as defined by the applicable legal criteria.  In 
other words, he served during the Vietnam era, as evidenced 
by his dates of active duty, but he did not have service in 
the Republic of Vietnam.

The veteran maintains, nonetheless, that he was exposed to 
Agent Orange during his visits to Vietnam.  In written 
statements, the veteran reported that he was delegated to 
Vietnam to facilitate recreational services, such as 
equipment and supplies removal in DaNang, and other locations 
in Thailand and the Philippines.  However, the Board notes 
that the veteran's service medical records only reflect 
service in Japan from July 1970 to October 1972.  The 
veteran's form DD-214 reflects a service period of 100 days 
in Indochina or Korea service since August 1964.  

The Board notes that the veteran's service medical records 
reflect treatment for complaints stemming from a return from 
Thailand; however, this does not constitute service in the 
Republic of Vietnam.  Other foreign service indicated on the 
veteran's DD-214 reflect assignment in Hawaii and Greenland; 
however, this service predated the Vietnam Era (the period 
beginning on February 28, 1961, and ending on May 7, 1975).  
38 C.F.R. § 3.2(f) (2005).  

In fact, correspondence between the RO and the National 
Personnel Records Center (NPRC) indicated that "there is no 
evidence in this veteran's file to substantiate any service 
in the Republic of Vietnam.  The requested unit rolls and 
temporary duty (TDY) orders are not on file."  The RO made 
two requests for information from the Defense Finance and 
Accounting Service in order to verify the veteran's claimed 
Vietnam service through earnings and leave statements.  
However, no response was received from that agency.  Further, 
in a memorandum dated in August 2004, a VA military records 
specialist conducted a variety of sources, to include the 
DaNang Officers Club operations, in an attempt to verify the 
veteran's claimed in-country Vietnam service.  The VA 
specialist concluded that all records searches produced no 
results.  

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).  The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

Again, the veteran's service in Japan and apparent duty in 
Thailand are not included as one of the qualifying exceptions 
for exposure to Agent Orange outside of Vietnam.  
Consequently, there is no presumption of exposure to Agent 
Orange or other herbicides coincident with that service.

In finding that the veteran did not have service in the 
Republic of Vietnam, the Board does acknowledge his military 
decorations, notably, the Republic of Vietnam Campaign Medal 
(RVCM).  The RVCM is awarded to those personnel who (1) 
served in the Republic of Vietnam for 6 months during a 
specified period; or, (2) served outside the geographical 
limits of the Republic of Vietnam but contributed direct 
combat support to the Republic of Vietnam and Armed Forces 
for 6 months; or, (3) served in the Republic of Vietnam or 
outside its geographical limits for less than 6 months but 
were wounded, captured or killed.  See Manual of Military 
Decorations and Awards, 6.5 (Department of Defense Manual 
1348.33-M, September 1996).  Therefore, the receipt of the 
RVCM is not necessarily verification of service in the 
Republic of Vietnam as defined herein.

In addition, as mentioned, service connection may be presumed 
for prostate cancer as a chronic disease if the disorder is 
first manifest to a compensable degree within one year 
following the veteran's separation from service.  In this 
case, however, the medical evidence clearly shows the 
veteran's prostate cancer was first identified in April 1996, 
approximately 19 years after he was discharged from the 
military.  Thus, service connection may not be presumed on 
that basis either.  

Nevertheless, even if, as here, a veteran is found not to be 
entitled to a presumption of service connection, his claim 
still must be reviewed to determine whether 
service connection can be established on the basis of direct 
service incurrence.  See Combee v. Brown, 34 F.3d 1039 (Fed 
Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  

Since presumptive service connection for residuals of 
exposure to Agent Orange is not warranted, service connection 
in this case can be established only with proof of actual 
direct causation (i.e., a medical opinion indicating the 
veteran's prostate cancer is related to his period of service 
and, in particular, to Agent Orange exposure).  

In this case, the veteran's service medical records reflect 
treatment for a history of prostate trouble in September 
1960.  In October 1970, the veteran was treated for symptoms 
that were "probably secondary to prostatitis."  In July 
1972, the veteran was noted to have returned from TDY in 
Thailand with findings of tender, enlarged prostate.  In 
August 1972, the veteran was again treated for complaints of 
urinary urgency, frequency, and nocturia.  In June 1974, the 
veteran sought treatment for diagnosed prostatitis.  In 
November 1975, the veteran underwent urologic consultation 
that ruled out prostate cancer.  The examiner noted the 
veteran's long history of chronic prostatitis.  The 
examiner's diagnosis was chronic prostatitis with no 
suggestion of cancer.  

The Board notes that the veteran is currently service-
connected for chronic prostatitis with an assigned 10 percent 
disability evaluation.  The veteran has not claimed that his 
prostate cancer or impotence are related to his service-
connected prostatitis.  

The veteran underwent VA genitourinary examination in April 
1998 and May 2003.  The Board notes that the same examiner 
conducted both examinations in 1998 and 2003.  In April 1998 
and May 2003, the examiner's diagnosis was adenocarcinoma of 
the prostate, status post radical prostatectomy with erectile 
dysfunction and urinary incontinence both secondary to 
radical prostatectomy.  

In the May 2003 report, the VA examiner opined that according 
to the veteran, while he was stationed in Japan he had 
temporary tours of duty "off and on" in Vietnam."  The 
examiner concluded that "if indeed it can be determined he 
served in Vietnam then it is my opinion that his prostate 
cancer can be attributable to herbicide exposure."  The 
examiner also opined that his current erectile dysfunction is 
attributable to treatment for prostate cancer.  

However, since the veteran's service in Vietnam cannot be 
verified by his service personnel records or requests for 
information regarding assignments of the veteran's unit, the 
only evidence in support of his claim are his own and lay 
statements from a fellow serviceman and his spouse.  
Specifically, the buddy statement does not reflect personal 
knowledge of the veteran's in-country service in the Republic 
of Vietnam, Thailand, or the Philippines.  The lay statement 
was from a member of the US Marine Corps and related stories 
about the veteran's in-country service based on the veteran's 
narrative history.  The veteran's spouse stated that the 
veteran sent correspondence from bases in Vietnam, Thailand, 
and the Philippines.  However, this evidence is less 
probative than service records documenting TDY assignments.  

With regard to the veteran's claim for impotence, the veteran 
claims that this condition is secondary to prostate cancer.  
In this case, the veteran is currently diagnosed with 
impotence (erectile dysfunction).  The Board notes the 
veteran has never claimed that his impotence was directly 
incurred in or related to military service.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  8 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  8 C.F.R. § 3.310(a). 

In this case, service connection has not been granted for the 
condition the veteran as caused his impotence, namely, 
prostate cancer.  His claim for secondary service connection 
are therefore without legal merit and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, in turn meaning the benefit-of-the-doubt rule does 
not apply and the appeal must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  



ORDER

Service connection for prostate cancer is denied.

Service connection for impotence is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


